•— Appeal by defendant from a judgment of the County Court, Nassau County (Clavin, J.), rendered July 21,1980, convicting him of arson in the second degree, upon a jury verdict, and sentencing him, as a second felony offender, to a prison term of from 121/2 to 25 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a prison term of from 7Vfe to 15 years. As so modified, judgment affirmed. In the interest of justice we reduce the sentence as indicated. Lazer, J. P., Mangano, Gulotta and Niehoff, JJ., concur.